Citation Nr: 1106361	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, to include as secondary to 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1966 to 
December 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In December 2010, the Veteran and his wife testified at a 
personal hearing conducted before the undersigned Veterans Law 
Judge (VLJ) at the RO.  A copy of the transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  Service connection for bilateral upper extremity peripheral 
neuropathy (peripheral neuropathy) was denied by an unappealed 
October 2005 rating decision.  

2.  Evidence associated with the claims file since the unappealed 
October 2005 rating decision raises a reasonable possibility of 
substantiating the claim for entitlement to service connection 
for peripheral neuropathy.

3.  The evidence of record demonstrates that peripheral 
neuropathy is related to the Veteran's service-connected diabetes 
mellitus, type II.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for peripheral neuropathy is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Peripheral neuropathy is due to or the result of service-
connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim on appeal, because it is being reopened 
and granted in full, the VA's statutory and regulatory duties to 
notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

In an October 2005 rating decision, the RO denied service 
connection for peripheral neuropathy because such disability was 
not incurred in or caused by active military service.  The 
Veteran did not perfect an appeal with respect to that claim.  
The RO decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  In a May 
2007 rating decision, the RO reopened the claim but denied 
service connection for peripheral neuropathy because it was not 
incurred in or caused by active military service and was not due 
to a service-connected disability.  The Veteran's representative 
filed a document in September 2007 that the RO interpreted as a 
notice of disagreement.  In October 1007, the RO issued a 
statement of the case.  In October 2007, the Veteran submitted a 
document that the Board has determined is a substantive appeal.  

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108.  New and 
material evidence can be neither cumulative, nor redundant, of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence means 
existing evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO determined that new and material evidence 
was presented to reopen the Veteran's claim for entitlement to 
service connection for peripheral neuropathy.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Because the 
October 2005 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the October 2005 rating 
decision includes service treatment records (STRs), private 
medical records from 1969 to 1971, a March 1969 VA orthopedic 
examination, VA medical records from 2004 and 2005, and lay 
statements from the Veteran.  The STRS, private records, and VA 
examination were silent regarding peripheral neuropathy and 
diabetes mellitus.  The 2004 and 2005 VA records noted complaints 
of numbness and tremors of the bilateral upper extremities and a 
diagnosis of bilateral upper extremity axonal neuropathy.  In the 
lay statements, the Veteran asserted that the trembling of his 
upper extremities had been present since military discharge.  

Evidence submitted after the October 2005 rating decision 
includes private medical records from 1991, VA medical records 
from 2004 to 2008, a May 2007 VA peripheral nerves examination, 
and lay statements from the Veteran, the Veteran's wife, and 
friends of the Veteran.  The private records were unrelated to 
peripheral neuropathy or diabetes mellitus.  The VA medical 
records contained diagnoses of bilateral upper extremity 
peripheral neuropathy and diabetes mellitus.  An April 2007 VA 
record contained an opinion that the Veteran's peripheral 
neuropathy was likely due to the Veteran's diabetes mellitus.  
The VA examination contained an opinion that the peripheral 
neuropathy was not due to the Veteran's diabetes mellitus, 
because peripheral neuropathy was diagnosed first.  The Veteran's 
lay statements asserted that he had had high glucose for years 
prior to the diagnosis of peripheral neuropathy and that his 
healthy lifestyle prevented the onset of diabetes mellitus.  The 
other lay statements noted that the Veteran had had difficulty 
with numbness and trembling of the upper extremities for years.

The Board finds that new and material evidence has been 
submitted.  The evidence is new because it was not previously 
submitted to VA.  The evidence is material because the two 
medical opinions relate to the existence of a nexus between the 
Veteran's peripheral neuropathy and his diabetes mellitus.  The 
evidence thus relates to unestablished facts and raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.  Accordingly, the claim is reopened.

If new and material evidence is presented, the Board shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  Here, the Board may proceed to adjudicate the 
merits of the claim of entitlement to service connection without 
prejudicing the Veteran, because the RO previously reopened and 
adjudicated the merits of the claim and the Board is granting the 
claim in full, so that there is no risk of prejudice to the 
Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 
(2010); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection, the following must be shown:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted where a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In an October 2004 VA medical record, the Veteran reported 
numbness and tremors of the bilateral upper extremities.  A 
November 2004 VA record indicated that the findings of an 
electromyography/nerve conduction studies (EMG/NCV) examination 
were indicative of bilateral axonal neuropathy affecting both 
median nerves.  There was no evidence of cervical radiculopathy.  
In a January 2005 VA record, the Veteran reported intermittent 
numbness and tremors of the bilateral upper extremities.  The 
diagnosis was axonal neuropathy of the median nerves.  A May 2005 
VA record indicated that a repeat EMG was conducted after the 
prior EMG ruled out upper limb radiculopathy.  A November 2005 VA 
record noted a glucose level that was above the noted range.  
March 2006 VA records noted the Veteran had elevated blood sugar, 
a glucose level that was above the noted range, and high blood 
sugar in March and November 2005.  May and June 2006 VA records 
diagnosed diabetes mellitus.  

In an April 2007 VA electrodiagnostic study report, it was noted 
that there was a diagnosis of peripheral sensory polyneuropathy 
most likely due to diabetes mellitus, type II, based on a 2005 
electrodiagnostic report.  In an April 2008 VA record, it was 
noted that the April 2007 repeat EMG/NVC study found peripheral 
sensory neuropathy that was likely related to diabetes.  A May 
2007 VA examination was conducted upon a review of the claims 
file.  The examiner noted that the Veteran's upper extremity 
symptomatology began in 2000 and that diabetes mellitus was 
diagnosed in 2005.  The diagnosis was peripheral axonal 
neuropathy.  The examiner provided an opinion that it was not due 
to a result of diabetes mellitus because the peripheral 
neuropathy was present prior to the diabetes mellitus diagnosis 
and low glucose in 2004.  

In June 2005 and March 2007 lay statements, the Veteran asserted 
that he has had trembling in his hands since service discharge.  
In a January 2006 lay statement, the Veteran reported that he had 
been on a low sugar diet for over 3 years combined with an active 
exercise routine and that his glucose was still high.  In a March 
2006 lay statement, the Veteran's wife stated that he had 
trembling of the hands in the 1980's.  In a June 2006 lay 
statement, the Veteran's friend indicated that he had noticed 
that the Veteran had trembling of his upper extremities in 1994 
and 1995.  At the December 2010 Board hearing, the Veteran 
testified that although he was diagnosed with diabetes mellitus 
in 2005, he led a healthy lifestyle that kept his glucose levels 
down and controlled any prediabetes.  He stated that his health 
care provider told him that he could have had prediabetes prior 
to the 2005 diagnosis.

The Board finds that the evidence of record supports a finding of 
service connection.  First, the VA medical records indicate a 
current diagnosis of peripheral neuropathy.  Second, the Board 
finds that the evidence of record supports a finding that there 
is a causal relationship between the peripheral neuropathy and 
the Veteran's diabetes mellitus.  See 38 C.F.R. § 3.310(a); 
Shedden, 381 F.3d at 1167; Allen, 7 Vet. App. at 448.  There are 
two probative medical opinions of record, both provided by 
physicians who examined the Veteran.  See Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record).  These opinions, however, provide 
conflicting etiological opinions.  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt will 
be resolved in the favor of the claimant.  Reasonable doubt is 
doubt which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  If the evidence supports 
the claim or is in relative equipoise, the claimant prevails; if 
a fair preponderance of the evidence is against the claim, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  Here, the evidence is in equipoise because there is a 
balance of positive and negative evidence regarding the causal 
relationship between peripheral neuropathy and diabetes mellitus.  
Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral upper peripheral 
neuropathy is reopened.

Service connection for bilateral upper extremity peripheral 
neuropathy is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


